Citation Nr: 1106861	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to special monthly compensation based on the need 
for aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 
1970.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating decision 
of the Reno, Nevada Department of Veterans Affairs (VA), Regional 
Office (RO).  In June 2008 a videoconference hearing was held 
before the undersigned; a transcript of that hearing is of 
record.  In January 2009, the Board remanded these issues for 
additional development.  The Board is satisfied that there has 
been substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent and probative medical evidence shows that the 
Veteran's current complaints of chronic low back pain due to 
lumbar spine disability diagnosed as degenerative disc and joint 
disease are related to an in-service injury.

2.  The Veteran requires the regular assistance of another to 
perform activities of daily living based solely on his non 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
degenerative disc and joint disease of the lumbar spine are met.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.303 
(2010).


2.  The criteria for special monthly compensation based on the 
need for aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 
1114(s) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in March 2006 and May 2006, which substantially complied 
with the notice requirements.

VA has obtained service treatment records (STRs) and Social 
Security Administration (SSA) records, afforded the appellant a 
physical examination, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Service Connection for Low Back Disability

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that he suffered injuries to his low back 
during service with the Marine Corps in Vietnam.  He recalls 
instances where he dove into holes and trenches to avoid incoming 
enemy fire and experienced back pain.  The Board has previously 
granted service connection for post-traumatic stress disorder 
based on the Veteran's combat service.  Thus, the Veteran may be 
deemed to have served in combat.  See 38 U.S.C.A. § 1154(b).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual 
basis upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A veteran 
must still establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 
9, 17- 19 (1999).

The Veteran's STRs are negative for a back disorder in service.  
His March 1970 separation examination showed a normal spine.  A 
December 1997 treatment record noted the Veteran had "a long 
standing history of pain for the last 15 years.  His pain has 
been primarily in the feet, knees and back."  Fibromyalgia with 
diffuse trigger point tenderness was diagnosed.  A January 2000 
X-ray showed sclerosis of the lumbar asophyseal joints and some 
spurring of the vertebral bodies.  A September 2002 X-ray of the 
lumbosacral spine was noted as normal.  In June 2005, pain likely 
due to spondylosis was noted.  A June 2005 problem list included 
degeneration of lumbar or lumbosacral intervertebral disc.

A VA examination conducted in September 2009 diagnosed some 
degenerative disc and joint disease in the lumbar spine.  The 
examiner stated that it was "less likely as not less than 50/50 
probability that the lumbar spine disability is caused by or 
result of his injuries during military service."  In a December 
2009 addendum to the examination report, the examiner stated the 
basis for his opinion:  "As nearly as I can ascertain, there is 
no history of spine injury during his military career.  It is my 
opinion that the degenerative changes noted of the spine on MRI 
and plain X-ray evaluation are a natural result of an aging 
process as there is no history given of any specific injury 
occurring during his military service."

Although there is no evidence in the service treatment records of 
back injuries, the Veteran's credible testimony and documented 
combat service establish service incurrence.  Thus, the VA 
examiner's opinion is deficient insofar as it discounts an 
inservice injury.  

Having found the proffered opinion to be inadequate, in September 
2010 the Board sought the opinion of a specialist in the 
Veteran's Health Administration (VHA).  38 C.F.R. § 20.901(a) 
(2010).  That physician stated that the medical standard for 
disability claims in cases of low back pain customarily depends 
upon a plausible historical event that could result in low back 
pain with time, or aggravate low back pain that occurs with 
aging.  "In this case, involvement in the strenuous and often 
violent activities required by ground combat is sufficient to 
meet this standard."  The physician stated that "it is at least 
as likely as not, i.e., greater than 50 percent or better 
probability that the patient's current diagnosed low back pain 
disability is attributable to injury during his period of active 
duty service."

Since the VHA physician has found that the Veteran's current 
complaints of low back pain are as likely as not related to his 
credible reports of injury sustained during combat, the Board 
finds that the evidence in this case is approximately balanced 
with regard to the merits of the Veteran's claim.  Therefore, the 
benefit-of-the doubt doctrine applies and thus the Veteran's 
claim of entitlement to service connection for low back 
disability, diagnosed as degenerative disc and joint disease of 
the lumbar spine, is allowed. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Special Monthly Compensation

The Veteran contends that he is entitled to special monthly 
compensation based upon the need for regular aid and attendance 
or by reason of being housebound as a result of disabilities 
including his low back disability.  The Veteran is presently 
service connected for PTSD and for a nasal deformity; a 40 
percent combined service connected rating is in effect.  His low 
back disability, for which service connection has been granted by 
the Board, has not yet been assigned a disability rating.

Compensation at the aid and attendance rate is payable when the 
veteran, due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and one 
foot, or is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations as to 
the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself or 
to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers inherent in his/her daily 
environment.  "Bedridden" will be a proper basis for the 
determination, and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.   It is not required that all of the disabling 
conditions enumerated above be found to exist before a favorable 
rating may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in connection 
with his/her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a).

A May 2003 SSA disability determination noted that the Veteran 
had become disabled in 1999 with a primary diagnosis of disorder 
of muscle, ligament and fascia, and a secondary diagnosis of 
fibromyalgia.  A March 2008 VA treatment record noted that the 
Veteran was using a motorized scooter due to neuropathy.  He was 
noted to need assistance of some sort at home when his wife is 
not there.  

A VA aid and attendance examination was conducted in September 
2009.  The examiner noted that the Veteran's need for a motorized 
scooter was his ataxia with difficulty in ambulation.  The 
examiner stated that the impact of the Veteran's back disability 
on his daily activities and functioning was moderate.  The 
Veteran was very unsteady on his feet and could only walk 
approximately 10 feet with a Rollator.  The Veteran needed help 
dressing himself, with food preparation, laundry, housekeeping, 
shopping, and getting up when he falls.  He was able to feed 
himself, to use the bathroom, to get in and out of bed, and to 
bathe with supervision.  On examination, there were no radicular 
symptoms related to his low back disability.  The examiner stated 
that the Veteran's major disability was his ataxia.  He was not 
bedridden, but was confined mainly to a wheelchair with minimal 
ability to ambulate due to his severe balance problem.  He was 
able to leave his residence with a motorized scooter but had 
confusion finding his way home if he went too far.  His vision 
was "okay."  He had urinary incontinence and occasional 
incontinence of stool.  The examiner stated that the "cause for 
aid and attendance in my judgment is not related to the lumbar 
spine disease...but the major disabling factor requiring aid and 
attendance is his advancing problem with ataxia of uncertain 
etiology." 

Based upon this and other evidence of record, the Board finds 
that the Veteran's service-connected disabilities do not render 
him so helpless as to require the aid and attendance of another.  
Rather, the Veteran's non service-connected ataxia of uncertain 
etiology has rendered him so helpless as to require the aid and 
attendance of another.  Accordingly, the criteria for increased 
rate of compensation pursuant to 38 U.S.C.A. § 1114(l) are not 
met.   


ORDER

Service connection for low back disability, diagnosed as 
degenerative disc and joint disease of the lumbar spine, is 
granted.

Special monthly compensation based on the need for regular aid 
and attendance or at the housebound rate is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


